Citation Nr: 0529154	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased evaluation for the service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease, to include as due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served honorably from September 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

Pursuant to a September 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).  

The issue of service connection for chronic obstructive 
pulmonary disease, to include as due to asbestos exposure, is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an increased initial 
evaluation of 50 percent for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In a letter dated in May 2004, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the October 2004 statement of the case, the RO provided 
the regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


I.  Entitlement to increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.

Background and Analysis

In a December 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective May 30, 2003.  In May 2004, the veteran 
asserted that his PTSD symptoms had worsened.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

The veteran's PTSD is currently evaluated as 30 percent under 
Diagnostic Code 9411.  Under this Diagnostic Code, a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

During the course of this appeal, the veteran was afforded a 
formal VA psychiatric examination in June 2004.  The record 
also contains VA outpatient and inpatient treatment records, 
and statements from the veteran and his wife.

An April 2003 VA mental health outpatient note indicates that 
the veteran was anxious and depressed, with broken sleep and 
flashbacks from WWII.  The diagnosis was PTSD major 
depression, recurrent, with a GAF of 45.  

A May 2003 VA mental health assessment note indicates that 
the veteran complained of worsening anxiety and depression.  
He reported having nightmares, anxiety, anger, depression, 
insomnia, and intrusive memories regarding his experiences in 
the war.  He also reported fighting in his sleep, and having 
insomnia.  He had depressed feelings daily.   He reported 
having difficulty controlling his anger, and would become 
irritated often.  After examination, the diagnosis was that 
of PTSD; major depressive disorder.  A GAF of 40 was 
assigned.  

A July 2003 VA mental health psychotherapy note indicates 
that the veteran had a depressed mood, with short-term memory 
slightly impaired.  The veteran related stressful and life-
threatening memories concerning WWII.  A GAF of 45 was 
assigned.  

A September 2003 VA mental health outpatient note indicates 
that the veteran reported having flashbacks and nightmares.  
A GAF of 45 was assigned.  

The November 2003 VA examination indicates that the veteran 
complained of flashbacks and being awakened by nightmares.  
He stated that his symptoms increased since he stopped 
working and since the terrorist attacks.  

On examination, he described his mood as "neglected."  His 
affect was blunted and his thoughts were slow.  He reported 
becoming angry and argumentative.  He reported having 
nightmares at the rate of two or three per week, all about 
WWII combat.  

He reported having occasional intrusive preoccupations while 
awake, for about a half hour per year.  He had occasional 
brief hypervigilance and fear reactions.  The diagnosis was 
that of PTSD, delayed onset and chronic.  A GAF of 55 was 
assigned.  

A February 2004 VA mental health note indicates that the 
veteran's short-term memory appeared to be impaired, and 
concentration was impaired.  He continued to have flashbacks 
and sleep disturbance, and was irritable and depressed.  He 
had no suicidal or homicidal ideations, no delusions, and no 
hallucinations.  Thoughts were linear but circumstantial, and 
affect was constricted.  

The June 2004 VA examination indicates that the veteran's 
claims file was reviewed.  It was noted that the veteran was 
receiving VA clinic treatment for his PTSD.  

The veteran reported that he was close to only one of his 
children, he got along with his wife, and he had a "fair" 
relationship with his siblings.  He stated that he had three 
close friends that he visited with a couple of times per 
month.  He reported having several hobbies.  

On examination, the veteran was alert, oriented, and 
attentive.  His mood appeared to be mildly dysphoric, and his 
affect was constricted.  His thought content was devoid of 
any current auditory or visual hallucinations.  He denied any 
current suicidal or homicidal ideation.  The diagnosis was 
that of PTSD, with a GAF of 55.  

The examiner stated that the veteran was exhibiting mild to 
moderate symptoms associated with PTSD.  The examiner noted 
that the veteran reported having nightmares about two to 
three times per week, intrusive thoughts about the war, 
exaggerated startle response, and emotional detachment from 
others.  

In terms of his social adaptability and interactions with 
others, he was moderately impaired.  In terms of his ability 
to maintain employment and perform job duties in a reliable 
and flexible manner, the veteran appeared to be moderately 
impaired.  The examiner stated that the veteran's level of 
disability was in the moderate range.  

A July 2004 VA mental health note indicates that the veteran 
appeared to be depressed.  He reported falling off his bed 
while dreaming of fighting.  He had no suicidal or homicidal 
ideations, delusions, or hallucinations.  Affect was mildly 
constricted.  He was troubled by flashbacks, startle 
response, depression and nightmares.  A GAF of 60 was 
assigned.  

In a statement submitted in September 2004, the veteran's 
wife stated that the veteran had dreams and nightmares for 
years.  She stated that she had not slept in the same bed 
with the veteran for years because of him "slinging his arms 
and legs, kicking and screaming out."  She noted that she 
would be afraid to wake the veteran up, because she did not 
want to be hit.   

In a statement submitted in October 2004, the veteran related 
his experiences in WWII.  He also stated that he experienced 
flashbacks two to three times a week.

A January 2005 mental health note indicates that the veteran 
appeared to be depressed.  His short-term memory was 
impaired.  He reported that he would fight and scream in his 
sleep when he would dream of the war.  He said he awakened 
from nightmares in a cold sweat, and had trouble forgetting 
about the nightmares of the Japanese soldiers.  

The veteran said that his dreams caused him much anxiety, and 
he wished that he could forget the memories, but he could 
not.  He stated that he was often nervous, and he was so 
bothered by the negative memories of WWII that he could 
barely get his mind off it at times.  

The veteran related stressful service-related experiences to 
the clinician.  He stated that he tried to deal with his 
memories, but found it hard to control them.  

A February 2005 VA mental health note indicates that the 
veteran looked depressed.  He was alert and anxious, with a 
mildly constricted affect.  He reported having flashbacks.  
The diagnosis was that of PTSD, with GAF of 46.  

An April 2005 VA mental health note indicates that the 
veteran reported having nightmares more frequently than 
before-occurring almost every night, with essentially the 
same content each time.  He reported having some depression 
lately.  He reported that everyday was stressful to him.  He 
stated that when he would get up in the morning, it was more 
difficult, his body was more sore, and he was more nervous 
and anxious than he used to be.  He denied any suicidal or 
homicidal ideations.  

An August 2005 VA mental health note indicates that the 
veteran appeared to be mildly depressed.  He reported 
becoming upset when he had intrusive memories or nightmares 
of his war service.  He stated that he continued to "thrash 
about," but bed rails helped him to avoid falling out of 
bed.  

His mood was depressed.  He stated that he had fleeting 
thoughts of suicide, but he had no real plan, and no 
homicidal ideation.  His affect was mildly constricted.  He 
stated that he became down at times and found that it hard to 
keep going.  His concentration and memory were impaired.  He 
was nervous and visibly jumped when a loud noise occurred 
outside of the clinician's office.  

The veteran indicated that he could not rid himself of the 
memories of serving on ships and the horrors he encountered.  
He found it even more difficult to ward off memories now that 
he could not get out or drive himself.  The clinician 
indicated that the veteran had lost some of his skills for 
managing his mood.  

In the September 2005 hearing, the veteran testified in 
relevant part that he had war-related nightmares three to 
four times a week.  The veteran also described his 
flashbacks.  He stated that he and his wife got along well.  

Following a careful review of the evidence, the Board finds 
that, as the service-connected PTSD most closely approximates 
the criteria for a 50 percent rating, an increased rating is 
assignable in this case.  

In reaching this determination, the Board points out that 
various VA examiners and clinicians have noted that the 
veteran was depressed, anxious, stressed, nervous and had 
impaired short-term memory.  The veteran consistently 
reported having nightmares, flashbacks and difficulty 
sleeping.  The veteran also consistently reported in detail 
the stressful experiences he went through in WWII.  

Additionally, the medical evidence demonstrates that, during 
the appeal period, the veteran was assigned GAF scores 
ranging from 40 to 60.  When most recently examined for 
rating purposes, the veteran was assigned a GAF score of 55.  
The VA examiner opined that the service-connected PTSD was 
productive of moderate impairment of social and industrial 
adaptability.  

The overall findings, in the Board's opinion, are more 
consistent with the criteria of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

However, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of a 
70 percent rating or higher.  

In reaching this conclusion, the Board points out that the 
medical evidence for that period does not show that the 
veteran had suicidal ideation, obsessional rituals that 
interfered with routine activities; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  

In fact, the overall clinical findings do not show that the 
service-connected PTSD is productive of a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and an inability to 
establish and maintain effective relationships.  

Accordingly, an initial evaluation of no more than 50 percent 
is assignable for the service-connected PTSD in this case.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  





ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The veteran contends that his current respiratory disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), is 
due to asbestos exposure while in service.  

VA and private medical records indicate that the veteran has 
a confirmed diagnosis of COPD.  

In September 2005, the veteran testified that while serving 
on the USS Rexburg, he slept on the top bunk, and steam pipes 
were right under his face.  He stated that the pipes were 
covered with asbestos and some other wrapping.  

The veteran's service personnel records verify that he served 
on a ship; however, no military occupational specialty is 
noted.  

The Board notes that a November 2003 VA pulmonary clinic note 
indicates that the veteran reported having stopped using 
tobacco 5 years previously, with a two pack a day habit for 
50 years.  He stated that he worked as an electrician for 45 
years.  He reported having had asbestos exposure while in 
service.  

In light of the evidence of record, the Board finds that the 
case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of his claimed lung disorder.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to obtain the dates of service on 
each vessel on which the veteran served.  
The RO should also take the appropriate 
steps to determine the veteran's military 
occupational specialty.  All records 
received must be associated with the 
claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed lung disease.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to his chronic 
obstructive pulmonary disease, claimed as 
due to asbestos exposure.  The examiner 
should elicit from the veteran and record 
a complete history of his in-service and 
any post-service (occupational) asbestos 
exposure.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current pulmonary disability, 
including COPD, due to asbestos exposure 
or other disease or injury in service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


